Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 6, 11, 17 and 18 are objected to because of the following informalities:  
Claim 1, line 5, “integrally formed with” should correctly be “integrated on”.
Claim 1, line 9, “integrally formed with” should correctly be “integrated on”.

Claim 6, lines 2 and 3, “1000 ohm/centimeter (cm) to about 100,000 ohm/cm” should correctly be “1000 ohm-cm to about 100,000 ohm-cm”.

Claim 11, line 6, “integrally formed with the die” should correctly be “integrated on the semiconductor die”.
Claim 11, line 11, “integrally formed with the die” should correctly be “integrated on the semiconductor die”.

Claim 17, line 3, “1000 ohm/centimeter (cm) to about 100,000 ohm/cm” should correctly be “1000 ohm-cm to about 100,000 ohm-cm”.

Claim 18, line 5, “integrally formed on” should correctly be “integrated on”.
Claim 18, line 10, “integrally formed with” should correctly be “integrated on”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 13, the term “negligible” appears to be vague and indefinite because it is not clear how much phase delay would be considered as “negligible”.
Regarding claims 4 and 14, the term “substantially” appears to be vague and indefinite because the meaning of the technical feature to which it refers is unclear. Should the term “substantially” be removed?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blednov (8,228,123).
Regarding claims 1 and 11, Blednov (Figs.  3 and 5) discloses a multiple-path amplifier comprising: a semiconductor die (101); a radio frequency (RF) signal input terminal via Input signal (106); a combining node (can be read at a combining point where outputs of main and peak amplifiers met) structure integrally formed with the semiconductor die; a first amplifier (102) integrally formed with the semiconductor die, wherein an input of the first amplifier is electrically coupled to the RF signal input terminal; a plurality of wirebonds (124/Lo) connected between an output of the first amplifier and the combining node structure; and a second amplifier (104) integrally formed with the semiconductor die, wherein an input of the second amplifier is electrically coupled to the RF signal input terminal, and an output of the second amplifier is electrically coupled to the combining node structure.  
Regarding claim 2, see Fig. 5, wherein the combining node/point of main amplifier (102) and peak amplifier (104), which are located at the drain terminals of the 
Regarding claims 3 and 4, see Figures 3 and 5, as well as column 8, lines 43-67.	
Regarding claim 5, see Figures 3 and 5, capacitor (Cadd/308) and also column 7, lines 34-51.
Regarding claim 10, see Fig. 6 and its description.
Regarding claim 18, see claims 1 and 2 combined.
Regarding claims 19 and 20, see Figures 3 and 5, as well as column 8, lines 43-67.	

Claim(s) 1, 11, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu  et al. (10,284,146), hereinafter called WU.
Regarding claim 1, 11 and 18, WU (Figs. 1 and 3) a multiple-path amplifier comprising: a substrate (310) can be read as a semiconductor die; a radio frequency (RF) signal input terminal via Input signal (112); a combiner (180/352/358) can be read as a combining node structure integrally formed with the semiconductor die; a first amplifier (332) integrally formed with the semiconductor die, wherein an input of the first amplifier is electrically coupled to the RF signal input terminal; a plurality of wirebonds (364) connected between an output of the first amplifier and the combining node structure; and a second amplifier (352) integrally formed with the semiconductor die, wherein an input of the second amplifier is electrically coupled to the RF signal input terminal, and an output of the second amplifier is electrically coupled to the combining node structure. Regarding claim 8, wherein WU discloses elongated side pads.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blednov/WU.
Regarding claims 6 and 17, Blednov/WU discloses claimed invention except having bulk resistivity as claimed. However, this is an obvious of matter of design engineering to reduce potentially high substrate losses.

Claims 7-9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blednov in view of Bouny (20150119107).

Regarding claim 13 and 14, see Figures 3 and 5, as well as column 8, lines 43-67.	
Regarding claim 15, see Figures 3 and 5, capacitor (Cadd/308) and also column 7, lines 34-51.
Regarding claim 16, see Bouny (Figs. 2 and 4) and its description.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blednov in view of Uchiyama (20120032738).
Blednov discloses claimed invention except each path comprises two amplifiers. Uchiyama (Fig. 2) discloses a Doherty amplifier having two paths, wherein each path comprises two amplifiers. Therefore, it would have been obvious to utilize such amplifiers for the circuit of Blednov as Uchiyama has disclosed their use in a similar .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

	
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843